DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant's submission filed on May 02, 2022 has been entered. Claims 1-32 are pending in the present application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 02, 2022 has been considered by the Examiner and made of record in the application file.

	
Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Michael Halbert on November 4, 2021

The application has been amended as follows: 

In the Claims
Claim set filed October 19, 2021 has been amended as follows:

Claim 1, in lines 14-15, “excludes an increase in transmission by each transmitter of PRS directed outside the area” has been amended to  -- excludes an increase in transmission by each transmitter of PRS having a direction directed outside the area--

Claim 12, in lines 21-22 of the claim, “excludes an increase in transmission by each transmitter of PRS directed outside the area” has been amended to  --increase in transmission by each transmitter of PRS having a direction directed outside the area—

Claim 23, in lines 15-16 of the claim, “excludes an increase in transmission by each transmitter of PRS directed outside the area” has been amended to  -- excludes an increase in transmission by each transmitter of PRS having a direction directed outside the area--

Claim 27 , in lines 16-17 of the claim, “excludes an increase in transmission by each transmitter of PRS directed outside the area” has been amended to  -- excludes an increase in transmission by each transmitter of PRS having a direction directed outside the area--

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-32 are allowed in view of Applicant's amendment and accompanying remarks filed September 07, 2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642